Citation Nr: 0610169	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left hip fracture.  

2.  Entitlement to service connection for residuals of a 
fracture of the right second rib.  

3.  Entitlement to service connection for a ruptured disc of 
the lumbar spine.  

4.  Entitlement to service connection for multiple 
lacerations of the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

In April 25, 2005, a hearing was held, at the RO, before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  

Although the issues of entitlement to service connection for 
residuals of a fracture of the right second rib, ruptured 
disc of the lumbar spine and multiple lacerations of the 
facial area have not been certified for appeal, in May 2004, 
the veteran filed a notice of disagreement to the February 
2004 rating decision, which denied these claims.  To date, 
the RO has not issued a statement of the case (SOC) regarding 
entitlement to service connection for residuals of a fracture 
to the right second rib, ruptured disc of the lumbar spine 
and multiple lacerations of the facial area.  Accordingly, 
the Board is required to remand these issues to the RO for 
issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

The issues of entitlement to service connection for residuals 
of a fracture to the right second rib, ruptured disc of the 
lumbar spine and multiple lacerations of the facial area are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's left hip disability is manifested by 
degenerative changes with pain, which limit left hip motion 
to 120 degrees of flexion, 35 degrees of abduction, 20 
degrees of internal rotation and 40 degrees of external 
rotation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002).  38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250, 5252, 
5253 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of August 2002 discloses 
that it complied with all the requirements as described by 
the Court.  The letter told the veteran that VA would get any 
VA or other medical evidence he told VA about and that he 
could submit additional evidence.  The wording of the VCAA 
notice adequately informed the claimant that he should 
provide any evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the August 2002 VCAA letter being 
sent to the veteran before the rating decision was made.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statement of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Further, the veteran had an opportunity to respond 
before the RO re-adjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson; 19 Vet. App. 103 
(2005) (reversed on other grounds No. 05-7157 (Fed. Cir. Apr. 
5, 2006)).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to the effective date to be 
assigned is rendered moot. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated analogous to degenerative 
arthritis that is rated based on limitation of motion.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

The applicable schedular criteria pertaining to the hip and 
thigh include 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 
5252, and 5253 (2005).

38 C.F.R. § 4.71a, Diagnostic Code 5250 is applicable for 
rating disability of the hip due to ankylosis.  C.F.R. § 
4.71a, Diagnostic Code 5250 (2005). 

Limitation of extension of a thigh to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2005). 

Under Diagnostic Code 5252, where flexion of the thigh is 
limited to 45 degrees, a 10 percent evaluation is warranted.  
Limitation of flexion to 30 degrees will be evaluated as 20 
percent disabling and limitation to 20 degrees will be 
evaluated as 30 percent disabling.  A 40 percent evaluation 
is warranted for limitation of thigh flexion to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).

Impairment of the thigh with limitation of adduction and an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  Limitation of abduction of 
a thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The normal ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.

Analysis

VA orthopedic examination of September 2002 reveals that 
flexion of the left hip was to 120 degrees, abduction was to 
35 degrees, internal rotation was to 20 degrees and external 
rotation was to 40 degrees.  X-rays revealed early 
osteoarthritis of the left hip with a small spur seen at the 
superior acetabulum and an otherwise normal left hip.  The 
veteran reported having severe pain in the left hip radiating 
down the left leg about to the level of his calf.  Straight 
leg raising exam caused complaints of pain in the left calf 
region.  Addressing DeLuca, the examiner stated that the 
veteran had pain on range of motion.  The pain could 
certainly further limit functional ability during flareups or 
with increased use; however, the examiner opined that it was 
not feasible to attempt to express the extent of limitation 
of motion caused by pain because it could not be determined 
with any medical certainty.  Notably, in regards to the pain 
in the veteran's left leg, the examiner noted that it may 
represent sciatica, as opposed to pain from the veteran's 
left hip disability.  VA examination of October 2002 
confirmed and continued these findings.  

A rating in excess of 10 percent is not warranted under the 
circumstances.  The evidence of record does not reflect 
functional limitation that approximates ankylosis of the left 
hip.  The medical evidence of record specifically shows that 
the veteran is able to move his left hip.  No limitation of 
extension or adduction is shown and flexion is not limited to 
30 degrees or less.  While the veteran testified that he 
could not cross his legs, limitation of abduction has not 
been lost beyond 10 degrees.  X-ray evidence does not exhibit 
involvement two or more major joints, or two or more minor 
joint groups with occasional incapacitating exacerbations.  
Accordingly, a disability evaluation in excess of 10 percent 
has not been established.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5250, 5252, 5253 (2005).

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in July 2003), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an increased evaluation for residuals of a 
left hip fracture, currently evaluated as 10 percent 
disabling is denied.


REMAND

The Board notes that the veteran's claims of entitlement to 
service connection for residuals of a fracture to the right 
second rib, ruptured disc of the lumbar spine and multiple 
lacerations of the facial area were denied by means of a 
February 2004 rating decision.  The veteran submitted a 
written notice of disagreement as to that rating action in 
May 2004; however, there is no record that a statement of the 
case was issued to the veteran concerning these issues.  
Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

As aforementioned, United States Court of Appeals for 
Veterans Claims (Court) has recently held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities remanded herein.  Accordingly, the 
veteran must be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 3, 2006).  

Accordingly, the case is REMANDED for the following action:

1.  With regards to the issues of 
entitlement to service connection for 
residuals of a fracture to the right 
second rib, ruptured disc of the lumbar 
spine and multiple lacerations of the 
facial area, the RO should undertake all 
actions required by 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case so that the veteran may have the 
opportunity to complete an appeal on 
these issues (if he so desires) by filing 
a timely substantive appeal.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims remanded 
herein, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The veteran is notified that he must 
respond to the statement of the case with 
a timely appeal for the Board to take 
jurisdiction of these claims.  Absent a 
notice of disagreement, a statement of the 
case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

If the veteran responds to the statement of the case with a 
timely substantive appeal, the case should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


